EXHIBIT 10.34

SENIOR MANAGEMENT INCENTIVE AGREEMENT

SENIOR MANAGEMENT INCENTIVE AGREEMENT, dated as of the 26 day of February, 2008,
between EP MEDSYSTEMS, INC., a New Jersey corporation (the “Company”), and James
Caruso (“Executive”).

RECITALS

 

A. Executive is currently employed by the Company.

 

B. The Board of Directors of the Company (the “Board”) has determined that it is
appropriate to incentivize, and reinforce the continued attention and dedication
of, certain members of the Company’s management, including Executive, to their
assigned duties without distraction in potentially disrupting circumstances
arising from the possibility of a Change in Control of the Company, as defined
on Schedule A attached hereto.

AGREEMENTS

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the Company and Executive agree as follows:

1. DEFINITIONS.

Terms capitalized in this Agreement which are not otherwise defined shall have
the meanings assigned to such terms on Schedule A attached hereto.

2. TERM.

Unless earlier terminated as provided herein, the initial term of this Agreement
shall be from the date hereof until the second anniversary date of this
Agreement; provided, however, that, unless terminated as provided herein or
there shall have occurred a Change in Control, on each annual anniversary date
of this Agreement commencing on the second anniversary date of this Agreement,
this Agreement shall automatically be renewed for a successive one-year term.

3. PAYMENTS AND BENEFITS UPON CHANGE IN CONTROL.

Subject to Section 4 hereof, Executive shall be entitled to the following
payments and benefits (the “Incentive Benefits and Payments”), which Incentive
Benefits and Payments shall vest immediately prior to a Change in Control:

(a) CHANGE IN CONTROL PAYMENT. Subject to the Sections 4 and 8 herein, in
recognition of continued services to the Company by Executive, the Company shall
make a lump sum payment in cash to Executive as incentive compensation within
ten (10) business days following the date of consummation and closing of a
Change in Control (the “Change in Control Closing Date”) equal to two (2) times
Executive’s annual Base Salary in effect immediately prior



--------------------------------------------------------------------------------

to the date that a Change in Control shall occur. Such payment shall be paid
within ten (10) business days following the Change in Control Closing Date.

(b) OPTIONS. Pursuant to existing Company policy, which policy has been
unanimously approved by the Company’s Board of Directors and the Compensation
Committee of the Company’s Board of Directors, options to acquire common stock
of the Company granted to Executive prior to the Change in Control Closing Date
(“Executive’s Options”), which have not vested as of the Change in Control
Closing Date, shall vest immediately prior to the effective time of a Change in
Control on the Change in Control Closing Date. All other terms, conditions, and
limitations applicable to Executive’s Options will remain in full force and
effect pursuant to the applicable stock options agreements between Executive and
the Company, the applicable stock option plan documents, and any other documents
applicable to Executive’s Options. Executive is advised by the Company to seek
independent advice with respect to any financial, tax and/or securities law
issues regarding Executive’s Options and any sale by Executive of Company stock.

(c) PARACHUTE EXCISE TAX. In the event that the payments or benefits provided to
Executive by this Agreement (the “Payment”), when combined with any and all
other payment(s) to which Executive is entitled, constitute “parachute payments”
within the meaning of Section 280G(b)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”), or any comparable successor provisions and are subject
to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (such excise tax, together with any interest and penalties
payable with respect to such excise tax, the “Excise Tax”), then Executive shall
be entitled to receive from the Company an additional payment (the “Gross-Up
Payment,” and any iterative payments pursuant to this paragraph also shall be
“Gross-Up Payments”) in an amount that shall fund the payment by Executive of
any Excise Tax on the Payment, as well as all income and employment taxes on the
Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment and any
interest or penalties imposed with respect to income and employment taxes
imposed on the Gross-Up Payment. For this purpose, all income taxes will be
assumed to apply to Executive at the highest marginal rate. Notwithstanding the
foregoing, the total amount paid as Gross-Up Payments will not exceed 20% of
aggregate value of the payments or benefits provided to Executive pursuant to
Sections 3(a) and (b) hereof determined in accordance with the applicable tax
regulations issued under Section 280G. All determinations made under this
subsection 3(c) shall be made by an independent public accounting firm chosen by
the Company (the “Accounting Firm”). Any Gross-Up Payment shall be paid to
Executive, or for his benefit, within fifteen (15) days following receipt by the
Company of the report of the Accounting Firm. Notwithstanding any provision of
this subsection 3(c) to the contrary, in accordance with the requirements of
section 409A of the Code, any Gross-Up Payment payable hereunder shall be not
later than the end of the calendar year next following the calendar year in
which the Executive or Company, as applicable, remits the taxes for which the
Gross-Up Payment is being paid.

(d) DEATH OF EXECUTIVE FOLLOWING A CHANGE IN CONTROL. In the event of
Executive’s death subsequent to a Change in Control, but prior to receiving all
Incentive Benefits and Payments to which Executive is entitled hereunder, such
Incentive Benefits and Payments shall be paid to the personal representative of
his or her estate at the same time they would otherwise be paid hereunder,
unless Executive has otherwise directed the Company in writing prior to his or
her death.

 

Page 2



--------------------------------------------------------------------------------

(e) NON-EXCLUSIVE PAYMENTS. Benefits provided hereunder are in addition to any
amount of severance pay to which Executive may be entitled under any agreement,
severance plan or policy between the Company and Executive or generally
available to employees of the Company.

(f) NON-SEGREGATION. No assets of the Company need to be segregated or earmarked
to represent the liability for benefits payable hereunder. The rights of any
person to receive benefits hereunder shall be only those of a general unsecured
creditor.

(g) WITHHOLDING. Except as described above, all payments under this Section 3
are subject to applicable federal and state payroll withholding or other
applicable taxes, and Executive shall be responsible for the payment of such
taxes.

4. CONDITION. Executive will not be eligible to receive any Incentive Benefits
and Payments if Executive is not employed by the Company immediately prior to
closing of the Change in Control transaction on the Change in Control Closing
Date.

5. AT-WILL EMPLOYMENT. This Agreement shall not alter the status of Executive’s
at-will employment relationship with the Company and shall not in any way
interfere with Executive’s right or the Company’s right to terminate Executive’s
employment at any time, with or without cause or advance notice, except as may
be provided in an employment agreement between the Company and the Executive, if
any.

6. PROPRIETARY INFORMATION OBLIGATIONS. Executive acknowledges his or her
continuing obligations during Executive’s employment with the Company and
thereafter, under his or her Proprietary Information and Inventions Agreement,
not to use or disclose any confidential or proprietary information of the
Company without prior written authorization from the Company. If Executive has
not previously executed the Company’s Proprietary Information and Inventions
Agreement, he or she must do so in order to be eligible for any of the benefits
described in this Agreement.

7. INITIAL RELEASE. As consideration for continued employment, and as a
condition of Executive’s eligibility for the Incentive Benefits and Payments,
Executive agrees to sign a general waiver and release and
non-competition/non-solicitation agreement in favor of the Company, a form of
which is attached hereto as ATTACHMENT 1, no later than                  ,
200    .

8. CHANGE IN CONTROL DATE RELEASE. If applicable, as a condition of receiving
the Incentive Benefits and Payments, Executive must sign and return to the
Company a general release, a form of which is attached hereto as ATTACHMENT 2,
immediately prior to a Change in Control. Executive will not be eligible for the
Incentive Benefits and Payments if Executive does not sign this release and
return it to the Company within the time stated.

9. MISCELLANEOUS.

(a) ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in New York, New
York, in accordance

 

Page 3



--------------------------------------------------------------------------------

with the Rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any jurisdiction.

(b) CONFLICT IN BENEFITS. This Agreement is not intended to and shall not
adversely affect, limit or terminate any other agreement or arrangement between
Executive and the Company presently in effect, or hereafter entered into,
including any employee benefit plan under which Executive is entitled to
benefits.

(c) AMENDMENT. This Agreement may not be amended, except by written agreement
between Executive and the Company.

(d) NO MITIGATION. All payments and benefits to which Executive is entitled
under this Agreement shall be made and provided without offset, deduction or
mitigation on account of income Executive could or may receive from other
employment or otherwise.

(e) NOTICES. Any notices required under the terms of this Agreement shall be
effective when mailed, postage prepaid, by certified mail and addressed to, in
the case of the Company:

 

  EP MedSystems, Inc.       Cooper Run Executive Park       575 Route 73 North -
Bldg. D       West Berlin, NJ 08091-9293       Attention: Chief Executive
Officer  

and to, in the case of Executive:

 

  [    James Carsuo  

]

    [  

]

    [  

]

 

Either party may designate a different address by giving written notice of
change of address in the manner provided above.

(f) WAIVER; CURE. No waiver or modification in whole or in part of this
Agreement, or any term or condition hereof, shall be effective against any party
unless in writing and duly signed by the party sought to be bound. Any waiver of
any breach of any provision hereof or any right or power by any party on one
occasion shall not be construed as a waiver of, or a bar to, the exercise of
such right or power on any other occasion or as a waiver of any subsequent
breach. Any breach of this Agreement may be cured by the breaching party within
ten (10) days of the date that such breaching party shall have received written
notice of such breach from the party asserting such breach.

(g) BINDING EFFECT; SUCCESSORS. Subject to the provisions hereof, nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties and assets, or the assignment of this
Agreement by the Company in connection with any of the foregoing actions. This
Agreement shall be binding upon, inure to the benefit of, and be

 

Page 4



--------------------------------------------------------------------------------

enforceable by the Company and Executive and their respective heirs, legal
representatives, successors, and assigns. If the Company shall be merged into or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all, or substantially all, of the business or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. The provisions of this Section 9(g) shall continue
to apply to each subsequent employer of Executive hereunder in the event of any
subsequent merger, consolidation, or transfer of assets of such subsequent
employer.

(h) SEPARABILITY. Any provision of this Agreement which is held to be
unenforceable or invalid in any respect in any jurisdiction shall be ineffective
in such jurisdiction to the extent that it is unenforceable or invalid without
affecting the remaining provisions hereof, which shall continue in full force
and effect. The enforceability or invalidity of a provision of this Agreement in
one jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

(i) CONTROLLING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey applicable to contracts made
and to be performed therein.

(j) ENTIRE AGREEMENT. This Agreement, including Attachments 1 and 2, constitutes
the complete, final and exclusive embodiment of the entire agreement between
Executive and the Company with regard to this subject matter. It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or, representations.

(k) 409A PROVISION. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. The benefits provided under this
Agreement are intended to be subject to a “substantial risk of forfeiture”
(within the meaning of such term under section 409A of the Code), and paid
within the short term deferral exception under section 409A of the Code,
following the lapse of the applicable forfeiture conditions. Executive shall be
solely responsible for any tax imposed under section 409A of the Code and in no
event shall the Company have any liability with respect to any tax, interest or
other penalty imposed under section 409A of the Code. For purposes of section
409A of the Code, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. In no
event shall Executive, directly or indirectly, designate the calendar year of
payment.

[SIGNATURE PAGE FOLLOWS]

 

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

EP MEDSYSTEMS, INC. By:  

/s/ David I. Bruce

Name:   David I. Bruce Title:   Chief Executive Officer EXECUTIVE /s/ James J.
Caruso (Printed or Typed) Name:

 

Page 6



--------------------------------------------------------------------------------

Schedule A

CERTAIN DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Base Salary” shall mean Executive’s base pay (excluding incentive pay, premium
pay, commissions, overtime, bonuses and other forms of variable compensation),
at the rate in effect during the last regularly scheduled payroll period
immediately preceding the Change in Control Closing Date.

“Beneficial Owner” and “Beneficial Ownership” have the meanings set forth in
Rules 13d-3 and 13d-5 of the General Rules and Regulations promulgated under the
Exchange Act.

“Business Combination” means a reorganization, merger or consolidation, or sale
of substantially all of the assets of the Company.

“Change in Control” means, and shall be deemed to occur, upon the happening of
any one of the following:

1. The acquisition, directly or indirectly, in one or more transactions during
any 12-month period by any Person of Beneficial Ownership of 50% or more of the
combined voting power of the then outstanding Voting Securities;

2. The consummation and closing of a Business Combination unless, following such
Business Combination, all or substantially all of the individuals and entitles
who were the Beneficial Owners of the outstanding Voting Securities immediately
prior to such Business Combination continue to be Beneficial Owners, directly or
indirectly, of more than 50% of the then outstanding voting securities entitled
to vote generally in the election of directors of the corporation or other
entity resulting from such Business Combination (including, without limitation,
a corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the outstanding
Voting Securities.

“Disability” means that (a) a person has been incapacitated by bodily injury or
physical or mental disease so as to be prevented thereby from performance of his
or her duties with the Company for one hundred and twenty (120) days in any
12-month period; and (b) such person is disabled for purposes of any and all of
the plans or programs of the Company or any Subsidiary that employs Executive
under which benefits, compensation, or awards are contingent upon a finding of
disability. The determination with respect to whether Executive is suffering
from such a Disability will be determined by a mutually acceptable physician.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Person” means any individual, entity, or group (as such term is used in
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

Page 7



--------------------------------------------------------------------------------

“Subsidiary” with respect to the Company, has the meaning set forth in Rule
12b-2 of the General Rules and Regulations promulgated under the Exchange Act.

“Voting Securities” means the voting securities of the Company entitled to vote
generally in the election of directors.

 

Page 8



--------------------------------------------------------------------------------

ATTACHMENT 1

FORM OF INITIAL GENERAL WAIVER AND RELEASE AND

NON-COMPETITION/NON SOLICITATION AGREEMENT

In consideration of my continued employment with EP MedSystems, Inc., and to be
eligible for the possible receipt by me of the Incentive Benefits and Payments
(the “Incentive Benefits”) under the Senior Management Incentive Agreement,
dated as of                  , 200    , between me and the Company (the
“Agreement”), I hereby fully and forever release and discharge EP MedSystems,
Inc. and its current and former officers, directors, agents, employees,
attorneys, assigns, successors, predecessors, and subsidiaries (hereinafter,
collectively called the “Company”), from all claims and causes of action,
whether presently known or unknown, arising out of or relating in any way to my
employment the Company, including the termination of my employment, based on any
acts or events occurring up until the date I sign below. Capitalized terms used
herein without definition shall have meanings given to those terms in the
Agreement.

1. I understand and agree that this Release and Agreement is a full and complete
waiver of all claims, including, but not limited to, any claims with respect to
my entitlement to any wages, bonuses, or other forms of compensation; any claims
with respect to my purchase of, or right to purchase, capital stock of the
Company (except stock options granted to me prior to the date hereof); any
claims of wrongful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, violation of public policy, defamation, personal injury,
emotional distress; any claims under Title VII of the Civil Rights Act of 1964,
as amended, the Fair Labor Standards Act, the Equal Pay Act of 1963, the
Americans With Disabilities Act, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) as related to severance benefits, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967 as amended
(“ADEA”), the Workers Adjustment and Retraining Notification Act, the New Jersey
Law Against Discrimination, the New Jersey Equal Pay Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey Wage Law, and any claims
pursuant to any other federal, state and local laws and regulations relating to
employment or employment discrimination. I agree that the benefits provided to
me pursuant to the Agreement are in full satisfaction and settlement of any such
claims, liabilities, demands or causes of action, except as may be provided in
my employment agreement with the Company, if any, and I represent and warrant
that I will not file any lawsuit or institute any proceeding asserting any such
claim, provided that nothing in this Release and Agreement prohibits me from
bringing an action to determine the validity of the Release with respect to
claims under ADEA. I also hereby agree that nothing contained in this Release
and Agreement shall constitute or be treated as an admission of liability or
wrongdoing by the Company.

2. In addition, and in further consideration of the foregoing, I hereby
expressly waive, to the extent permissible, any and all rights and benefits
conferred upon me by any statute, common law principle, or other provision
negating the validity or enforceability of waivers of claims that exist but are
unknown to me at the time of my waiver.

3. I expressly acknowledge that I am waiving and releasing any rights I may have
under the ADEA. I understand that I have the right to consult with an attorney
before signing this Release and Agreement. I also understand that, as provided
under the Older Workers Benefit

 

Page 9



--------------------------------------------------------------------------------

Protection Act of 1990, I have until                      (which date is at
least forty-five (45) days after my receipt of this Release and Agreement) to
review and consider it, discuss it with an attorney of my own choosing, and
decide to execute or not execute this Release and Agreement. I also understand
that for a period of seven (7) days after I sign this Release, I may revoke this
Release and Agreement and that the Release and Agreement will not become
effective until seven (7) days after I sign it, and only then if I do not revoke
it. In order to revoke this Release and Agreement, I must deliver to the Chief
Financial Officer or Chief Executive Officer of the Company of the Company, by
no later than seven (7) days after I execute this Release and Agreement, a
letter stating that I am revoking it. If I do not deliver such a letter, then
this Release and Agreement shall become effective upon the expiration of the
seventh day after I executed this Release and Agreement (the “Effective Date”).
I understand that if I choose to revoke this Release and Agreement within seven
(7) days after I sign it, I will not receive any Incentive Benefits, and the
Release and Agreement will have no effect.

4. I further acknowledge that I was given an opportunity to consider and review
this Release and Agreement and to consult with an attorney of my own choosing
concerning the waivers contained in this Release and Agreement, that I have done
so or knowingly declined to do so and that the waivers made herein are knowing,
conscious and with full appreciation that I am forever foreclosed from pursing
any of the rights so waived.

5. I understand that this Release and Agreement and the Agreement set forth the
entire agreement between the Company and me concerning the subject matter
thereof and supercede any other written or oral promises or agreements
concerning the items described herein, except as may be provided in my
employment agreement with the Company, if any. I understand and agree that this
Release and Agreement shall be governed by the laws of the State of New Jersey,
without regard to its conflicts of law provisions.

6. I hereby acknowledge that I have read and understand this Release and
Agreement and that I sign it voluntarily and without coercion.

7. As a condition to receiving the Incentive Benefits, during my employment with
the Company and for a period of twelve (12) months following termination or
cessation of during my employment with the Company (“Non-Compete Period”), I
agree not to undertake any planning for any outside business activity that is
engaged in the Business (as defined below) and further agree not to own, either
directly or indirectly, any interest in, manage, control, participate in
(whether as an officer, director, employee, partner, agent, consultant,
independent contractor, representative or otherwise), consult with or render
services for, or in any manner engage in the Business anywhere within any state,
possession, territory or jurisdiction of the United States of America, provided
that nothing in this paragraph 7 shall prohibit me from acquiring up to 5% of
any class of outstanding equity securities of any corporation whose equity
securities are publicly traded. For purposes of this Paragraph 7, the “Business”
shall mean any business engaged in the development, manufacture, marketing
and/or sale of products of any kind in cardiac rhythm management or
electrophysiology (EP) market relating to products which are used to diagnose,
monitor, visualize and/or treat irregular heartbeats known as arrhythmias.

 

Page 10



--------------------------------------------------------------------------------

8. As a condition to receiving the Incentive Benefits, during and continuing
until the end of the Non-Compete Period, I will not directly or indirectly,
personally or through others, solicit or attempt to solicit (on your own behalf
or on behalf of any other person or entity) the employment of any employee of
the Company, any successor company to all or any material part of the Company’s
business (a “Successor”) or any of their respective affiliates. In addition,
during the Non-Compete Period, I will not directly or indirectly, personally or
through others, solicit or attempt to solicit (on my own behalf or on behalf of
any other person or entity) the business of any customer or supplier of the
Company, any Successor or any their respective affiliates.

9. As a condition of receiving the Incentive Benefits, I agree not to disparage
the Company, any of its products or practices, or any of its directors,
officers, agents, representatives, stockholders or affiliates, either orally or
in writing, at any time.

10. If the duration or geographical extent of, or business activities covered
by, this Release and Agreement are in excess of what is valid and enforceable
under applicable law, then its provisions shall be construed to cover only that
duration, geographical extent or activities that are valid and enforceable. I
acknowledge the uncertainty of the law in this respect and expressly stipulate
that this Release and Agreement be given the construction that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

11. I understand and agree that in order to be eligible to receive Incentive
Benefits, I will return all of the Company’s property in my possession
including, but not limited to, all copies of any confidential or proprietary
information, personal computer(s), keys, pager, cellular phone, phone card,
credit card, electronic organizer, fax modem, printer, etc. I represent, warrant
and agree that at all times during my employment with the Company, I have been
in compliance with, and at all times in the future I will continue to be bound
by, the terms and conditions set forth in the Company’s form of Proprietary
Information and Inventions Agreement as executed between the Company and me.

Executed this 28 day of February, 2008

 

By:  

/s/James J. Caruso

  Executive Signature James J. Caruso   Print Full Name

 

Page 11



--------------------------------------------------------------------------------

ATTACHMENT 2

FINAL GENERAL RELEASE AND AGREEMENT

I understand and agree completely to the terms in the Senior Management
Incentive Agreement between me and EP MedSystems, Inc. (together with its
subsidiaries, the “Company”, dated                  , 200     (as amended in
accordance with its terms, the “Agreement”). Capitalized terms used herein
without definition shall have the meanings give to such terms in the Agreement.

Except as provided in the Agreement, I hereby release, acquit and forever the
Company, their subsidiaries, and their respective officers, directors, agents,
attorneys, servants, employees, stockholders, successors, predecessors, assigns
and affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising at any time prior
to and including the date I sign this release, including but not limited to: any
and all such claims and demands directly or indirectly arising out of or in any
way related to my employment and the termination of my employment; claims of
demands related to salary, bonuses, commissions, stock, stock options (except
stock options granted to me before the date hereof), or any other equity
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
sabbatical benefits, relocation benefits, severance benefits, or any other form
of compensation; claims pursuant to any federal, state or local law, statute or
cause of action including, but not limited to, the federal Civil Rights Act of
1964, as amended; the federal Americans with Disabilities Act of 1990; wrongful
discharge; harassment; breach of the covenant of good faith and fair dealing;
contract law; tort law; discrimination; fraud; defamation; and emotional
distress.

 

Date:                          By:  

 

      EXECUTIVE       PRINTED NAME:

 

Page 12